           Case 7:18-cv-00170-DC Document 5 Filed 10/01/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION
ERIC J. MAPES                                  §
                                               §
vs.                                            §     NO: MO:18-CV-00170-DC
                                               §
THE STATE OF TEXAS                             §

                                    FINAL JUDGMENT

       On this day, the Court entered an Order dismissing Plaintiff’s case for reasons clarified

therein. The Court now enters its Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       Accordingly, it is hereby ORDERED that Plaintiff’s Motion to Proceed ifp is granted,

his Motion for Appointment of Counsel is denied, and his case is both denied and dismissed with

prejudice to it being asserted again until the Heck v. Humphrey conditions are met, with parties

to bear their own costs.

       It is ORDERED that all other pending motions, if any, are DENIED AS MOOT.

       It is so ORDERED.

       SIGNED this 1st day of October, 2018.




                                            DAVID COUNTS
                                            UNITED STATES DISTRICT JUDGE
